Dismissed and Memorandum Opinion filed September 17, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-08-01148-CR
___________________
 
CERETA B. HARDY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the County Criminal Court at Law No. 13
Harris County, Texas

Trial Court Cause No. 1525109
 

 
 
MEMORANDUM OPINION
Appellant was convicted of fraudulent destruction,
removal, or concealment of a writing.  On December 10, 2008, she was sentenced
to 90 days in the Harris County Jail.  Appellant filed a notice of appeal the
same day.  
On July 2, 2009, this court ordered a hearing to
determine why appellant had not filed a brief in this appeal.  On July 16, 2009,
the trial court conducted the hearing, and the record of the hearing was filed
in this court on September 11, 2009.
At the hearing, appellant confirmed that she had
discussed the issues with counsel and determined that she no longer wished to
pursue her appeal.
Appellant has not filed a written motion to withdraw
the appeal or a written motion to dismiss the appeal.  See Tex. R. App. P.
42.2(a).  However, based upon the testimony at the hearing that appellant does
not want to continue her appeal, we conclude that good cause exists to suspend
the operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
                                                                                    PER
CURIAM
 
 
 
Panel
consists of Justices Yates, Frost, and Brown.
Do Not Publish —
Tex. R. App. P. 47.2(b).